DETAILED ACTION
This action is in response to communications filed 6/11/2021:
Claims 1-18 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s proposed amendments filed 6/11/2021 fails to place the claims into allowance for at least the following reason(s):
Kawano et al (20190212971) appears to teach the amended limitation. ¶35 describes a DJ controller 2 [see Fig. 2] that includes at least performance pads D13. These pads can be pressed by a user and perform effect processing. ¶23 teaches that the computer [connected to DJ controller 3] adds the sound effect corresponding to a control operation inputted to the DJ controller. In other words, it appears that when a user presses D13, the DJ controller instructs the computer to apply an effect processing to an input signal. The distribution of the sound can still be taught by TASCAM; although the Examiner notes that the teachings of Kawano can similarly be applied (see ¶3 where the DJ controller device can be used for live performances] or at a minimum be combined with TASCAM to teach the limitation of “perform internet distribution of the sound.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651